DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed in view of the Applicant's arguments (Response filed 9/30/2021) and the cited prior art of record.
Soundrapandian was previously relied upon to teach modifying the user’s status based on a restriction of the first account profile.  The amendments narrowing the requirements of the restriction overcome the interpretation with respect to Soundrapandian.  While the teachings of Soundrapandian disclosed determining whether to change a user’s status based on priorities, Soundrapandian did not disclose doing so based on a restriction between the first communication device and second communication device, as claimed, because Soundrapandian’s trigger events (Soundrapandian, [0026], [0028]-[0029]) do not reasonably read on the claimed restriction.  The claimed restriction requires the restriction to be between the first communication device and the second communication device, whereas Soundrapandian’s trigger amounts to a generic user status.
Additional cited prior art, Fullmer et al. (US 9398143) disclosed the concept of device functionality restriction data that may designate contacts that the user is permitted to initiate or transmit communications (Fullmer, col. 13, line 62 through col. 14, line 26).  However such restrictions do not particularly define restrictions between actual devices, nor do they weigh in on the modification of the user’s status, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY B DENNISON/Primary Examiner, Art Unit 2443